DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 does not include a period at the end.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 5-9, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0314357 to Smahlik et al. (“Smahlik”).
-From Claim 1: Smahlik discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
first and second wedges 20, 44; and
an expanding portion 34 disposed between the first and second wedges and that is adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction.
-From Claim 2: Smahlik discloses
an adapter portion 16 adapted to be coupled to the accessory;
18; and
a shank portion 30 coupled to the end portion and the adapter portion and extending through the first and second wedges and the expanding portion.
-From Claim 5: Smahlik discloses wherein a first contact surface 24 of the first wedge 20, a second contact surface 48 of the second wedge 44 and third and fourth contact surfaces 36 of the expanding portion 34 are angled.
-From Claim 6: Smahlik discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
an adapter portion 16 adapted to be coupled to the accessory;
an end portion 18;
first and second wedges 20, 44;
an expanding portion 34 disposed between the first and second wedges and adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction;
a shank portion 30 coupled to the end portion and the adapter portion and extending through the first and second wedges and the expanding portion,
wherein rotation of the adapter portion relative to the end portion in a first direction causes the first and second wedges to compress the expanding portion in the axial direction. (Col. 7, ll. 7-25)
-From Claim 7: Smahlik discloses a collar 26 disposed adjacent the adapter portion.
-From Claim 8: Smahlik discloses wherein rotation of the adapter portion relative to the end portion in a second direction decreases compression exerted by the first and second wedges on the expanding portion in the axial direction and causes retraction of the expanding portion in the radial direction .
Claim 9: Smahlik discloses wherein the first and second wedges 20, 44 have different respective lengths (See Fig. 2).
-From Claim 12: Smahlik discloses wherein rotation of the adapter portion relative to the end portion in the first direction causes the shank portion to be inserted further into the end portion and rotation of the adapter portion relative to the end portion in a second direction causes the shank portion to retract from the end portion. (Col. 7, ll. 7-25)
-From Claim 13: Smahlik discloses wherein the shank portion 30 is a threaded rod. 
-From Claim 15: Smahlik discloses an end adapter adapted to releasably couple an accessory to a mount, comprising:
an end portion 18;
first and second wedges 20, 44;
an expanding portion 34 disposed between the first and second wedges and adapted to expand in a radial direction to couple with the mount when compressed by the first and second wedges in an axial direction;
a shank portion 30 coupled to the end portion and extending through the first and second wedges and the expanding portion;
a grip 52 threadably coupled to the shank portion,
wherein rotation of the grip in a first direction causes the first and second wedges to compress the expanding portion in the axial direction.
-From Claim 16: Smahlik discloses an adapter portion 16 coupled to the accessory 14 and the shank portion.

Allowable Subject Matter
Claims 3, 4, 10, 11, 14, and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	-From Claims 3, 14, and 22, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the end portion includes a slot adapted to couple with a pin or a shelf disposed in the mount.
-From Claim 4, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the shank portion is a threaded rod and is threadably coupled to a first threaded aperture disposed in the end portion and a second threaded aperture disposed in the adapter portion.
-From Claim 10, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the adapter portion includes a longitudinal groove.
-From Claim 11, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the adapter portion includes a radially extending protrusion.
-From Claim 17, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the adapter portion includes a circumferential groove.
-From Claim 18, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the shank portion includes a slot and the end portion includes an aperture.
-From Claim 20, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: the grip abuts one of the first and second wedges and the end portion abuts the other of the first and second wedges.
-From Claim 21, the prior art is lacking a teaching, suggestion, or motivation to modify Smahlik such that: rotation of the grip in the first direction causes the grip to axially move towards the end portion and rotation of the grip in a second direction causes the grip to axially move away from the end portion.

Conclusion
as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/6/2021